Title: To George Washington from Brigadier General La Rochefermoy, 17 March 1778
From: La Rochefermoy, Matthias-Alexis
To: Washington, George



Dear General
Baltimore march the 17th 1778

I have had the honnour to write Several times to your Excellency, to Beg the favour of Being Employ’d under his orders. I can’t Determine my Self to Leave the army in the Begining of a Campaing; tho I think an injustice is made to me in Not Giving me the Commission of a major General, which I think I do Deserve by my Services.

Give me Leave to Lay before your Exellency that I have been in this Continental Service these two years, and do’nt believe any Body may Say any thing Contrary, But I always did Exactly my duty. I hope all Kinds things from your Excellency having the honnour to be with Respect of your’s Excellency the most humble and obedient servant

derochefermoy b.g.

